

116 HR 5411 IH: Increasing Access to Mental Health Act of 2019
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5411IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish a Task Force on Local Mental
			 Health Needs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Access to Mental Health Act of 2019. 2.Task Force on Local Mental Health Needs (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall establish a task force, to be known as the Task Force on Local Mental Health Needs—
 (1)to analyze whether, notwithstanding section 1115, section 1903(m)(7), paragraphs (14) and (16) of section 1905(a), and section 1915(l) of the Social Security Act (42 U.S.C. 1315, 1396b(m)(7), 1396d(a), 1396n), the prohibition on Federal financial participation under the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.) for items and services provided in a hospital, nursing facility, or other institution of more than 16 beds, that is primarily engaged in providing services described in section 1905(i) of such Act (42 U.S.C. 1396d(i)) for persons with mental diseases, precludes political subdivisions of some States from meeting the mental health care needs of individuals residing in such political subdivision;
 (2)in the case of a political subdivision so precluded, to develop possible solutions for addressing such mental health needs; and
 (3)to identify best and sustainable practices described in paragraphs (3) through (7) of subsection (c).
 (b)MembershipThe members of the Task Force task shall consist of the following: (1)The Secretary of Health and Human Services (or the Secretary’s designee), who shall serve as the Chair of the Task Force.
 (2)The Attorney General of the United States (or the Attorney General’s designee). (3)The Secretary of Labor (or the Secretary’s designee).
 (4)The Secretary of Veterans Affairs (or the Secretary’s designee). (5)The Director of the Office of National Drug Control Policy (or the Director’s designee).
 (6)The heads of such other Federal agencies and offices as may be appointed by the Secretary of Health and Human Services (or their designees).
 (7)The directors of State or county agencies or offices of behavioral health services as may be appointed by the Secretary of Health and Human Services (or their designees).
 (c)ReportNot later than 1 year after the date of the initial meeting of the Task Force, the Secretary of Health and Human Services shall submit to Congress and make publicly available a final report of the Task Force that—
 (1)determines whether the prohibition described in subsection (a)(1) precludes political subdivisions of some States from meeting the mental health care needs of individuals residing in such political subdivision;
 (2)in the case of a political subdivision so precluded, recommends possible solutions for addressing such mental health needs, including a recommended bed capacity number;
 (3)identifies best practices for compliance with the recommendations developed by the Task Force; (4)identifies sustainable practices for helping to provide services to transition individuals from mental health services to sustainable recovery services, including identifying workforce and housing opportunities;
 (5)identifies best practices to coordinate mental health service providers and public service agencies with local law enforcement agencies to address issues like homelessness;
 (6)identifies best practices that are used by mental health service providers to handle patient discharge planning, including linkage with community services and support;
 (7)identifies best practices that advance parity in mental health and substance use disorder treatment; and
 (8)provides an analysis for alternatives to a bed capacity number, such as a time limit for Federal reimbursement for facilities or a time limit for patient stays in treatment.
 (d)DefinitionsIn this section: (1)StateThe term State means any of the 50 States.
 (2)Task ForceThe term Task Force means the Task Force on Local Mental Health Needs established pursuant to this section. 3.Modern mental health fund grant program (a)In generalThe Secretary shall award grants to 10 eligible entities to coordinate mental health care services with qualified community entities described in subsection (d).
 (b)EligibilityTo seek a grant under this section, an entity shall— (1)be—
 (A)a psychiatric health facility; or (B)an institution for mental disease; and
 (2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Geographic diversityIn awarding grants under this section, the Secretary of Health and Human Services shall ensure there is geographic diversity across the grantees.
 (d)DefinitionsIn this section: (1)The term institution for mental diseases has the meaning given to that term in section 1905(i) of the Social Security Act (42 U.S.C. 1396d(i)).
 (2)The term qualified community entity means an entity that meets at least one of the following: (A)The entity can ensure that case management provided by the entity working with a grantee under this section does not exceed a ratio of 1 caseworker to 20 cases.
 (B)The entity demonstrates the capacity to provide services to address mental health, substance use disorders and recovery services, disabling or other chronic health conditions, educational and job training or employment outcomes, and life skills needs (including financial literacy).
 (C)The entity can ensure stable housing, intensive case management, and comprehensive services that include, at minimum, mental health services, substance use disorder treatment and recovery services, education and job training, age-appropriate services for children, and life skills training (such as financial literacy training).
 (D)The entity can coordinate with local law enforcement, courts (including specialized courts), probation, and other public services agencies to conduct outreach and better identify at-risk or homeless populations that would benefit from services offered by the entity.
 (E)The entity can coordinate with a congressionally chartered veterans service organization, a State, local, or Tribal veterans service agency, or a nonprofit organization that has historically served veterans’ housing needs.
 (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for fiscal year 2021 and each subsequent fiscal year.
			